BATTLE, J. This was an action on a note in the following words and figures : “Saline Co., Ark., January 17, 18 — . “On or before the-first day of November, 1889, I promise to pay L. Cahill & Co., or bearer, seventy dollars, at Bank of Little Rock, value received. If paid at maturity, interest at eight per cent, from November 1, 1889 ; but if not paid when due, interest at-per cent, per annum from date until paid. No promise or contract outside of this note will be recognized. (Signed) S. R. Martin. J. W. Huey.” The defense was, the note had been materially altered since it was executed. The second sentence in the note as executed read as follows: “If paid at maturity, interest at -per cent from November 1, 1889 ; but if not paid when due, interest at per cent, per annum from date until paid.” It was altered to read : “If paid at maturity, interest at eight per cent, from November 1, 1889 ; but if not paid when due, interest at-- per cent, per annum from date until paid.” The defendants recovered judgment, and the plaintiff appealed. Appellant insists that the alteration of the note had no legal effect, and was therefore immaterial. It is said in its abstract that this was the only issue. Was the legal effect of the note affected by the alteration ? Allowing days of grace, this note was due on the 4th of November, 1889. If paid at maturity, the note as executed'bore no interest, but as altered, eight per cent, per annum from the first of November, 1889, until the 4th of the same month. Wheeless v. Williams, 62 Miss. 369; S. C. 52 Am. Rep. 190; Bank of Utica v. Wager, 2 Cow. 712. The difference is slight, but the maxim, De minimis non curat lex, is not applicable to cases like this. The alteration made the note void. Craighead v. McLoney (Pa.), 14 Cent. Law J. 192; Stephens v. Graham, 7 S. & R. 505; Kennedy v. Lancaster County Bank, 18 Pa. St. 347. Affirmed.